Fourth Court of Appeals
                                        San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-19-00101-CV

                                   In the Interest of Z.A.F. and Z.R.F.

                      From the 131st Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018PA00277
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: August 19, 2019

AFFIRMED, MOTION TO WITHDRAW DENIED

           In this appeal, appellant Mother challenges the trial court’s order terminating her parental

rights to her children, Z.A.F. and Z.R.F. Appellant’s court-appointed counsel has filed a brief

discussing the applicable law and conducting a professional evaluation of the record. In her brief,

counsel concludes this appeal is wholly frivolous and without merit. Counsel’s brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27

(Tex. 2016) (noting Anders procedures apply in parental termination cases). Additionally, counsel

certified that she provided appellant a copy of the brief and informed appellant of her right to

review the record and file a pro se brief. Appellant has filed a pro se brief in which she states that

she has reviewed the record in this case.
                                                                                        04-19-00101-CV


        When both an Anders brief and a pro se brief are filed, we examine the briefs and the record

and determine if the appeal is wholly frivolous or if arguable grounds for appeal exist. Bledsoe v.

State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). If we determine the appeal is wholly

frivolous, we must issue an opinion explaining our decision. Id. On the other hand, if we determine

that arguable grounds for appeal exist, we must remand the case to the trial court so that new

counsel may be appointed to brief the issues. Id. at 827.

        In the present case, we have thoroughly reviewed the record, counsel’s Anders brief, and

appellant’s pro se brief. The record establishes by clear and convincing evidence at least one of

the grounds for termination and that termination is in the children’s best interest. See TEX. FAM.

CODE ANN. § 161.001(b); In re J.O.A., 283 S.W.3d 336, 344-45 (Tex. 2009). Upon a thorough

review of the record, we conclude the evidence is legally and factually sufficient to support the

termination order and there are no other arguably meritorious grounds for appeal. Therefore, we

affirm the trial court’s termination order.

        Counsel filed a motion to withdraw in conjunction with her Anders brief. We deny

counsel’s motion to withdraw because it fails to demonstrate good cause for counsel to withdraw.

See In re P.M., 520 S.W.3d at 27 & n.7 (providing that counsel who files an Anders brief in the

court of appeals should be permitted to withdraw “only for good cause”); Jackson v. Jackson, 556
S.W.3d 461, 467-68 (Tex. App.—Houston [1st Dist.] 2018, no pet.) (discussing factors courts

consider in deciding if good cause exists for counsel to withdraw). Counsel’s duty to her client

extends through the exhaustion or waiver of “all appeals.” See TEX. FAM. CODE ANN. § 107.016(3);

In re P.M., 520 S.W.3d at 27. If appellant desires to pursue this appeal to the Texas Supreme Court,

counsel may fulfill her duty to her client “by filing a petition for review that satisfies the standards

for an Anders brief.” See In re P.M., 520 S.W.3d at 27-28 & n.14.

                                                    Irene Rios, Justice


                                                  -2-